Citation Nr: 1024571	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left knee, rated as 
limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee with 
degenerative joint disease (DJD), rated as lateral instability.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected chronic low back pain with lumbosacral strain, 
degenerative changes, and radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to March 
1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted the Veteran an increased rating of 10 
percent for residuals of a left knee injury with traumatic 
arthritis, denied a rating in excess of 10 percent for internal 
derangement of the right knee with DJD and denied a rating in 
excess of 20 percent for chronic low back strain with 
degenerative changes and radiculopathy.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts, are applicable to 
this appeal.

The Veteran was last afforded a VA medical examination of his 
knees and low back in July 2005, or about five years ago.  Since 
that time, he has been diagnosed with diabetes mellitus, and has 
been described as morbidly obese (VA primary care note of August 
2007).

In the July 2005 fee basis VA examination report, regarding the 
knees, the examiner indicated that that due to the size of the 
girth size and increase in adipose tissue around the knee, 
Drawer, Lachman and McMurray's test were not performed because 
results would not be accurate.  The Board assumes that this is 
because of the Veteran's body habitus caused by excessive weight.  

Concerning the lumbar spine, while the July 2005 examiner 
indicated the presence of pain shooting down the right leg, he 
did not indicate which nerves were involved, and whether the pain 
was the result of other factors.  Reference is made to the 
General Rating Formula for Diseases and Injuries of the Spine, 
found at 38 C.F.R. § 4.71a (2009), notes 1 and 3:

Note: (1) Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 

Note: (3) In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is 
normal for that individual will be accepted. 

Because it is unclear whether there is any ratable neurologic 
pathology of the lower extremities due to the service connected 
low back pain with lumbosacral strain with degenerative changes 
and radiculopathy, and if so, exactly which nerves are involved, 
further evaluation must be performed.  Also, the examiner did not 
comment on whether because of the Veteran's body habitus 
(morbidly obese), the range of motion of the spine should be 
considered normal for that individual, even though it did not 
conform to the normal range of motion.  

In view of the incomplete information, the Board is unable to 
make a determination regarding the issues on appeal, and 
concludes that further examination is required.  In view of the 
foregoing, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), for 
example, notification regarding effective 
dates, etc., are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for knee and low back 
disabilities since July 2005.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The RO should inquire of the Veteran 
whether he is in receipt of Social Security 
Administration disability (SSD) benefits, 
and if so, the basis of the award.  If he 
is in receipt of SSD benefits on the basis 
of any service-connected disabilities, the 
AMC/RO is to obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

4.  After all the above development has 
been completed to the fullest extent 
possible, the Veteran should be afforded VA 
Joints and Spine examinations to ascertain 
the nature and severity of the bilateral 
knee disorders as well as the low back 
disability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examinations must be conducted 
following the protocol in VA's Disability 
Examination Worksheets for VA Joints and 
Spine, revised on April 20, 2009.  

In particular, regarding the knees, the 
examiner is to indicate whether there is 
subluxation or instability of the knees, 
and whether any range of motion is impeded 
by the Veteran's body habitus as opposed to 
actual knee impairment.

Concerning the low back, the physician 
should indicate whether age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, affect the range of motion of the 
spine , and if so, whether, in this 
Veteran, it should be considered normal, 
even though it does not conform to the 
normal range of motion standards.  Further, 
if there is radiculopathy, the physician 
should determine whether this is due to the 
service connected back disorder, or to 
other factors, such as diabetes mellitus, 
or morbid obesity.  If it is due to the 
service connected low back disorder, the 
physician is to identify the nerve group 
involved, , and whether there is complete 
paralysis; or if incomplete paralysis, 
whether it is mild, moderate or severe.  

If the examiner opines that any of the 
above questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

A complete rationale must be provided for 
all opinions provided.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





